Gare lipo eores Danette FikdO7/eois Rage lati

LAW OFFICES OF
MICHAEL V. CIBELLA, LLC

546 FIFTH AVENUE OF COUNSEL TO
NEW York, NEW YORK 10036 BARATTA, BARATTA, & AIDALA, LLP
SMILEY & SMILEY, LLP

(212) 818-1880
FAX (212) 750-8297 www.CibellaLaw.com

July 29, 2019
MEMO, ENDORSED.
VIA ECF WEE |

 

The Applicatich is granted.

Honorable Paul G. Gardephe so qsbene Lookin be
United States District Judge Oud es A
Southern District of New York Paul G: Gardephe, US Dd.

40 Foley Square ao

New York, New York 10007 _ Dated: } 120 [14

ke: Duracell U.S. Operations, Ine. v. My Import USA Inc., et al
Case No. 19-cv-3820 (PGG)

 

Dear Judge Gardephe:

We represent defendant Jian Yang Zhang. This letter is written pursuant to Rule
1(D) of Your Honor’s Individual Practice Rules to request an extension of the deadline for
the Defendant to answer, move or otherwise respond to the Complaint from July 31, 2019
until August 30, 2019. The parties have been actively engaged in informal discovery and
settlement discussions and continue to make progress towards a resolution but require
additional time. In this regard, on July 26, 2019, the Plaintiff advised of its consent to a
further extension of time for Defendant to respond to the Complaint in accordance with
this request.

This is Defendants’ third request for an extension of this deadline. No other
deadlines set herein by the Court will be affected by the within request.

Thank you for your consideration of this request.

Respectfully submitted,

Mliyyy Vg

Michael V. Cibella, Esq.

ce: All counsel of Record (via ECF)

 
